UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4022


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

WILLIAM ERIC BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:13-cr-00140-TDS-1)


Submitted: August 20, 2020                                        Decided: August 27, 2020


Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Craig M. Principe,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Eric Brown appeals from the district court’s judgment revoking his

supervised release and imposing an 18-month prison term and a 25-year term of supervised

release. Brown argues that the 18-month prison term is plainly unreasonable. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.”    Id. (internal quotation marks omitted).        In determining whether a

revocation sentence is plainly unreasonable, we must first determine whether the sentence

is procedurally or substantively unreasonable, see United States v. Padgett, 788 F.3d 370,

373 (4th Cir. 2015), evaluating the same general considerations “employ[ed] in our review

of original sentences,” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted). “A revocation sentence is procedurally reasonable if the district

court adequately explains the chosen sentence after considering the Sentencing Guidelines’

nonbinding Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a)

factors.” Id. (internal footnote omitted); see 18 U.S.C. § 3583(e). “[A] revocation sentence

is substantively reasonable if the court sufficiently states a proper basis for its conclusion

that the defendant should receive the sentence imposed.” Slappy, 872 F.3d at 207 (internal

quotation marks and brackets omitted).

       Only if we determine that a revocation sentence is unreasonable do we consider

whether the sentence “is plainly so, relying on the definition of plain used in our plain error

analysis—that is, clear or obvious.” Id. at 208 (internal quotation marks and brackets

                                              2
omitted).    “If a revocation sentence—even an unreasonable one—is not plainly

unreasonable, we will affirm it.” Id. (internal quotation marks omitted).

       Brown argues that the 18-month prison term is plainly unreasonable because the

district court failed to directly address in its explanation information he offered in support

of a prison term within the policy statement range under the U.S. Sentencing Guidelines

Manual of 7 to 13 months’ imprisonment, he received an above-policy-statement-range

sentence for what he asserts were “technical” violations of the terms of supervised release, *

and the court focused primarily on his conduct preceding that leading to the instant

revocation in fashioning a sentence.

       The record, however, belies Brown’s assertion that the district court failed to

comply with its procedural obligation to adequately explain its reasoning for imposing the

18-month term. The court explicitly stated it had considered Brown’s request for a

within-policy-statement-range sentence but rejected it in light of the nature and

circumstances of Brown’s violative conduct, his history and characteristics—including his

substance use history and persistent substance use—Brown’s breaches of trust while on

release, and the needs for the sentence imposed to protect the public and to afford adequate

deterrence, see 18 U.S.C. § 3553(a)(1), (2)(B)-(C); USSG Ch. 7, Pt. A, introductory cmt.

3(b) (“[A]t revocation the [district] court should sanction primarily the defendant’s breach

of trust.”). Although Brown suggests that a potentially unwarranted disparity was created


       *
         Brown admitted he violated the terms of his supervised release by failing to attend
mandatory substance abuse treatment meetings over the course of six weeks and testing
positive for alcohol on three separate occasions.

                                              3
with his sentence, he does not explain how or why this is so or identify any defendants with

whom he is similarly situated. Further, contrary to Brown’s assertion, the district court

stated proper bases for the conclusion that an 18-month prison term was warranted in his

case. Brown’s 18-month revocation prison term is not unreasonable and, therefore, not

plainly so. Accordingly, we affirm the revocation judgment.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4